Citation Nr: 0902769	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-01 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
November 1987 and on active duty training from March 1990 to 
January 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
denied reopening of the veteran's service connection claims 
for chronic low back pain, chronic right knee pain, and left 
knee degenerative joint disease.  The veteran appealed the 
issues involving the bilateral knee disabilities only.  
Thereafter, in a March 2007 rating decision, the RO granted 
service connection for chondromalacia patella of the right 
knee.  As this is a full grant of benefits sought on appeal, 
this issue is no longer on appeal.  Consequently, the only 
issue currently before the Board is the one listed on the 
title page.  

The Board notes that in the March 2007 supplemental statement 
of the case the RO reopened and then denied the claim seeking 
service connection for left knee disability.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for left knee 
disability on the merits is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for chronic left knee pain was denied 
in a March 2003 rating decision; the veteran filed a notice 
of disagreement and a statement of the case was issued, but 
the veteran did not submit a timely substantive appeal.  

2.  The evidence received since the March 2003 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
establishes a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has been received since the final 
denial in March 2003 and the claim of entitlement to service 
connection for left knee disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In light of the favorable determination with respect 
to whether new and material evidence has been submitted, and 
the need to remand for additional information with regard to 
the merits of the case, no further discussion of VCAA 
compliance is needed.

Analysis 

Generally, a claim which has been denied in a final RO 
decision or a final Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Historically, the Board notes that service connection for 
chronic left knee pain was denied in a March 2003 rating 
decision.  The veteran filed a notice of disagreement and a 
statement of the case was issued, but he did not file a 
timely substantive appeal with respect to this decision.  
Therefore, it became final.  38 C.F.R. § 20.1103.

Thereafter, in August 2005, the veteran filed a request to 
reopen his claim of service connection for left knee 
disability.  In a November 2005 rating decision, the RO 
notified the veteran that new and material evidence had not 
been submitted to reopen the claim.  The veteran submitted a 
timely notice of disagreement and the RO issued a statement 
of the case in October 2006, which also found that new and 
material evidence had not been submitted to reopen the claim.  
In a March 2007 supplemental statement of the case, the RO 
reopened the claim based upon the receipt of new and material 
evidence, but denied the claim for service connection on the 
merits.  

The evidence of record at the time of the March 2003 rating 
decision denying service connection for chronic left knee 
pain included only the veteran's service treatment records, 
which indicate that the veteran underwent a arthroscopic 
partial lateral meniscectomy of the left knee in October 
1982, prior to service.  A 1988 National Guard examination 
noted the veteran had full range of motion of the left knee, 
and the knee was stable without effusion or tenderness.  X-
rays of the left knee were normal at that time.  Service 
connection for chronic left knee pain was denied because it 
was determined that the disability preexisted active service 
and was not aggravated beyond its normal course during active 
service.  

The subsequently received evidence includes a December 2008 
letter from the veteran's private physician, Dr. Suarez, 
which states that after a review of the service treatment 
records provided to him by the veteran, it is clear that the 
veteran injured his right knee in service and as a result, he 
would have had to favor this knee, thus exacerbating or 
worsening the left knee.  

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Furthermore, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely aggravation of the left knee disability by the now 
service-connected right knee disability.  Moreover, it raises 
a reasonable possibility of substantiating the claim.  
Accordingly, reopening of the claim is in order.  


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for left knee 
disability is reopened, and to this extent only the appeal is 
granted.


REMAND

The veteran claims that he is entitled to service connection 
for a left knee disability.  The service treatment records 
clearly show that the veteran injured his left knee before 
service; in fact, he underwent surgical repair of the left 
knee during high school.  The records do note treatment for 
the right knee in service.  A 1988 National Guard examination 
noted the veteran had full range of motion of the left knee, 
and the knee was stable without effusion or tenderness.  X-
rays of the left knee were normal at that time.

As noted above, in a March 2007 rating decision, service 
connection for chondromalacia patella of the knee was 
granted.  

According to a December 2008 private medical record from the 
veteran's private physician, Dr. Suarez (who apparently 
reviewed the veteran's service treatment records), as a 
result of having injured his right knee during service, the 
veteran would have had to favor his right knee.  Such action 
would cause him to put extra emphasis and pressure on the 
left knee.  Dr. Suarez diagnosed the veteran with 
osteoarthritis of both knees, explaining that the left knee 
was influenced by having to favor the right knee, which 
certainly had an impact on the development of osteoarthritis 
of the left knee.  

The record also contains a March 2007 VA examination report.  
Although the VA examiner provided a negative opinion, the VA 
examiner limited his opinion to whether the veteran's 
preexisting left knee disability was aggravated beyond its 
normal course during active service.  At the time of this 
examination, however, service connection was not in effect 
for the veteran's right knee disability.  Therefore, another 
opinion is needed in order to determine whether the veteran's 
service-connected right knee aggravates the veteran's left 
knee beyond its normal course.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine whether 
there is a relationship between the 
veteran's service connected right knee 
injury and his claimed left knee arthritis.  
The claims folder should be made available 
to the examiner for review before the 
examination.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  
   
Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion with respect to 
whether the veteran's left knee disability 
has been permanently worsened beyond 
normal progression (aggravated) by his 
service-connected right knee disability.  
If aggravation of the left knee disability 
is shown, the examiner should quantify the 
extent of aggravation caused by the right 
knee disability, if possible.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


